Citation Nr: 0810154	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals, gunshot 
wound of the left groin with injury to the femoral nerve, 
currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1970 to January 
1972.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.      

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In this matter, the Board finds remand appropriate for three 
reasons.  

First, regarding the veteran's increased rating claim for 
residuals of his service-connected gunshot wound, the veteran 
has not been provided full and proper notification under the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); see 
also Vazquez-Flores v. Peake, __ Vet. App. __, No. 05-0355 
(Jan. 30, 2008).  

Second, VA should conduct further examination into the 
residuals of the veteran's gunshot wound.  The veteran last 
underwent VA compensation examination for this disorder in 
March 2005.  In his June 2007 Board hearing, the veteran 
testified that his disorder had worsened significantly since 
then.   

Third, an additional Statement of the Case is appropriate in 
this matter.  In an August 2006 statement (received by the RO 
in January 2007) the veteran expressed dissatisfaction with 
the RO's July 2006 rating decision, in which the RO service 
connected the veteran for bilateral hearing loss at 0 percent 
disabling, and denied the veteran's service connection claim 
for tinnitus.  The record contains no Statement of the Case 
in response to the veteran's August 2006 statement, however.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the veteran 
a new VCAA letter addressing the 
veteran's increased rating claim for 
residuals of his service-connected 
gunshot wound.  See Vazquez-Flores, 
supra.  

2.  The veteran should be scheduled for 
an examination with an appropriate 
specialist(s) in order to determine the 
nature and severity of any disorder 
involving his service-connected gunshot 
wound.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  Any indicated diagnostic tests 
and studies should be accomplished.  
Any complaints of the veteran should be 
reported.          

3.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  

4.  The RO should also issue a Statement 
of the Case addressing the veteran's 
dissatisfaction with the July 2006 rating 
decision addressing bilateral hearing 
loss and tinnitus.  The Statement of the 
Case should contain notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the veteran's claims.  

5.  An appropriate period of time should 
be allowed for response by the veteran 
and his representative.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



